DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites a surface area. However, a surface area value is measuring method dependent. Without citing the measuring method, a surface area value is meaningless from scientific point of view. For purposes of expediting prosecution, any number would read on the claimed surface area. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 13 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification. In specification, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “The heat anti-aging agent is preferably included so as to account for 1-2 parts by weight based on 100 parts by weight of the base resin. The ozone anti-aging agent is preferably included so as to account for 1.5 to 2.5 parts by weight based on 100 parts by weight of the base resin”, and this statement indicates that the invention is different from what is defined in the claim(s) because claim 13 recites “the anti-aging agent comprises a heat anti-aging agent and an ozone anti-aging agent; and the anti-aging agent is included at 0.6 to 1.4 parts by weight based on 100 parts by weight of the base resin”. If the anti-aging agent comprises a heat anti-aging agent and an ozone anti-aging agent, then the amount of the anti-aging agent should be the total of 1-2 parts and 1.5-2.5 parts. For purposes of expediting prosecution, the claim is interpreted the amount of the anti-aging agent is 2.5-4.5 parts by weight based on 100 parts by weight of the base resin.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (JP2013221052).
In setting forth this rejection a machine translation of JP2013221052 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Miyazaki teaches a composition for a tire comprising a resin comprising natural rubber, carbon black N550 and silica ULTRASIL NV2, and an additive (example 18). N550 has a diameter of 20-50 nm, VN2 has a BET surface area of 125m2/g. The composition comprises 1.5 parts of an ozone anti-aging agent Ozoace 355 and 3 parts of a heat anti-aging agent 6PPD. 
Miyazaki also teaches a method of making the composition comprising adding all ingredients together [0088]. 
Claim(s) 1, 4, 6-8, 12, 14, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US 2006/0276583).
Miyazaki teaches a composition for a tire comprising a resin comprising natural rubber, carbon black, silica, and an additive (example 5). The additive comprises a silane coupling agent in an amount of 3.6 parts by weight per 100 parts by weight of the base resin, a thiuram based accelerator in an amount of 0.3 parts by weight per 100 parts by weight of the base resin. Miyazaki also teaches a method of making the composition comprising adding all ingredients together. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP2013221052).
Miyazaki teaches the limitation of claim 1, as discussed above. Miyazaki further teaches the amount of the crosslinking agent is 0.7-2.2 [0077]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 1-10, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balnis (US 2019/0144639).
Balnis teaches a tire comprises a composition comprising natural rubber, carbon black, silica and an additive. The carbon black has a diameter of 10-50nm [0029]. The silica has a BET surface area of 100-300 m2/g, such as VN2 [0034]. The amount of carbon black is 25-100 phr, the amount of silica is 5-50 phr [0029, 0033]. The amount of silane coupling agent is 0.01-5 phr [0045]. The amount of zinc oxide is 5-12 phr and the amount of stearic acid is 1-4 phr [0059]. The amount of a thiuram based accelerator is 0.5-5 phr [0056]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Balnis further teaches a method of preparing the composition [0103]. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763